 1
 2                              UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                               Case No.: 2:17-mj-00942-PAL
 6                           Plaintiff,                  Order Granting Motion to Continue
 7   v.                                                              (Docket No. 33)
 8   DANIEL LOUIS DEMOTT,
 9                          Defendant.
10         Pending before the Court is Defendant Daniel Louis Demott’s motion to continue his initial
11 appearance on a petition for supervised release violation. Docket No. 33. Defendant submits that
12 he was not served with the summons for today’s hearing until approximately 12:30 p.m. the day
13 before the hearing. Id. at 1. Defendant submits that he is employed and is also responsible for his
14 daughter’s after-school care and needs time to make arrangements with work and for his child, in
15 order to appear in court. Id. Defendant therefore asks the Court to continue his initial appearance
16 for at least one week. Id.
17         The Court ordered the United States to respond to Defendant’s motion no later than 10:30
18 a.m. Docket No. 35. The United States, however, failed to respond. See Docket.
19         For good cause shown, the Court GRANTS Defendant’s motion and continues his initial
20 appearance to May 1, 2019, at 2:30 p.m., in Courtroom 3C, before United States Magistrate Judge
21 Carl W. Hoffman.
22         IT IS SO ORDERED.
23         DATED: April 24, 2019.
24
25
26                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
27
28

                                                    1
